PER CURIAM.
In these consolidated appeals, Larmarko S. Roscoe seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001) and the district court’s order denying a certificate of appealability. We have reviewed the record and conclude on the reasoning of the district court that Roscoe has not made a substantial showing of the denial of a constitutional right. Accordingly, we deny a certificate of appealabilty and dismiss Roscoe’s appeal of each order. See Roscoe v. South Carolina Dep’t of Corrections, No. CA-01-3168-6-24AK (D.S.C. May 24 & June 19, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.